Citation Nr: 0332332	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  00-00 108	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, status post subtalar fusion, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1975 
until October 1989.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Portland, Oregon.  In its 
September 1998 rating decision the RO increased the 
10 percent disability evaluation for the veteran's service-
connected left knee disorder to 30 percent, effective the 
date of receipt of the veteran's application of entitlement 
to an increased rating.  In a May 1999 rating decision the RO 
denied entitlement to a TDIU.  The veteran presented 
testimony before the undersigned Acting Member of the Board 
in June 2003, the transcript of which is of record.  

The Board notes that at the time of his June 2003 hearing the 
veteran raised the issue of entitlement to service connection 
for a right ankle disorder as secondary to his service-
connected left ankle disability.  This matter has not been 
properly developed for appellate review and it is referred to 
the RO for appropriate consideration.


FINDING OF FACT

On June 12, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal on the issue of entitlement 
to a TDIU is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issue of entitlement to a TDIU have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  As documented in his June 12, 2003, 
statement, the veteran has withdrawn the appeal regarding his 
claim of entitlement to a TDIU.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal on that 
matter is dismissed.


ORDER

The appeal, based on the claim of entitlement to a TDIU, is 
dismissed.


REMAND

The veteran contends that the symptoms associated with his 
service-connected left ankle disability have increased in 
severity and warrant a higher rating.  At his June 2003 
personal hearing he testified that he had constant pain and 
swelling of the left ankle that resulted in substantial 
activity restrictions.  

The Board observes that the veteran has not been afforded an 
examination of the left ankle for compensation and pension 
purposes since July 1998.  Therefore, a VA examination is 
required to ascertain the current nature and severity of the 
veteran's service-connected disorder.

At the time of his personal hearing the veteran also 
indicated that he has received treatment for his left ankle 
symptomatology at VA facilities.  The record contains VA 
outpatient clinic notes dating only through March 17, 2003 
and the RO should ascertain whether any subsequent clinical 
records pertinent to the left ankle are available for 
association with the claims folder.  

Additionally, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) is for 
application in the instant case.  The veteran was advised of 
his rights in this regard by letter dated in March 2003.  
Although the time limit provided for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  Therefore, since 
this case is otherwise being remanded for additional 
evidential development, the RO must take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.


2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, any 
clinical records, to include diagnostic 
test results, from the Portland, Oregon 
VA medical facility dating from 
March 18, 2003 to date and showing 
treatment and/or evaluation of the 
veteran's left ankle should be requested 
and associated with the claims folder.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  After any requested records have 
been received and associated with the 
claims file, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
left ankle disability.  

The veteran should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran.  

All indicated tests and studies, to 
include X-rays, should be accomplished 
and the examiner should confirm or refute 
the presence of arthritis in the left 
ankle.

The examiner should identify the degrees 
of plantar flexion and/or dorsiflexion at 
which the veteran's ankle fused and 
comment on the range of left ankle 
motion, if any, remaining.  The examiner 
should also identify the existence of any 
abduction, adduction, inversion or 
eversion deformity.

The examiner should provide findings as 
to whether there is objective evidence of 
pain on motion or with use, weakness, 
excess fatigability, and/or 
incoordination attributable to the 
veteran's left ankle disability.  The 
examiner should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or other 
symptoms during flare-ups and/or with 
repeated use to the extent possible.

The examiner should also include a 
description of the veteran's left ankle 
scarring, setting out the location, size 
and appearance of such, and indicating 
whether it is painful, tender, ulcerated, 
differentiated in color, and, whether 
there are any associated sensory changes 
or other functional impairment resulting 
solely from the left ankle scarring.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a typewritten/printed report.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include responses adequate to the 
specific remand requests, the report 
must be returned to the examiner for 
corrective action.  

6.  Any other development deemed 
indicated by the RO should be 
accomplished.

7.  After all indicated development has 
been completed, to the extent possible, 
the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and should be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



